Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

The instant application having application No. 17/654,052 has a total of 21 claims pending in the application; there are 3 independent claim and 18 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 01/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 06/16/2020.
INFORMATION CONCERNING CLAIMS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-3, 5-6, 8-16, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,307,794 B2 (hereinafter the Patent) in view of NISHIKAWA et al. “Nishikawa” (US 2020/0303012 A1). The independent claims 1 and 13-14 of current application recite the limitation(s): “suspend a target operation that is being executed by the memory device based… upon receiving a request for suspending the target operation or a read request from a host”, not expressly taught by claims of the Patent.
Nishikawa discloses: “suspend a target operation that is being executed by the memory device based upon receiving a request for suspending the target operation or a read request from a host” (e.g., Fig. 8, ¶ 0105) the memory controller suspends the on-going erase operation and return read data in response to a read command from the host.
Disclosures by the Patent and Nishikawa are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the Patent to include the suspending the on-going memory operation such as erase operation to execute operation such as read operation requested by the host as disclosed by Nishikawa.
The motivation for including the suspend operation as taught by paragraph [0292] of Nishikawa is to reduce occurrence of a request with extremely long latency.
Therefore, it would have been obvious to combine teaching of Nishikawa with the Patent to obtain the invention as specified in the claim.

2.	Claims 1-3, 5-6, 8-16, and 18-21 of instant application (Application No. 17/654,052) is compared to claims 1-10 and 19-20 of Patent No. 11,307,794 B2 in the following table:

US Patent 11,307,794 B2
US Application 17/654,052
1. A memory system comprising: 

a memory device including memory cells to store data and operable to perform an operation on one or more memory cells including, a read operation for reading data stored in one or more memory cells, a program operation for writing new data into one or more memory cells, or an erase operation for deleting stored data in one or more memory cells; and 
a memory controller in communication with the memory device and configured to control the memory device to perform an operation, 
wherein the memory controller is configured to: suspend a target operation that is being executed by the memory device based on i) whether or not to execute a first operation of resetting a reference read 
bias when a failure occurs in a read operation executed after the target operation is suspended, 

and ii) a number of times the target operation is suspended, 
and 








wherein the target operation includes a program operation or an erase operation that has been in progress when suspending the target operation.
1. A memory system comprising:
a memory device including memory cells to store data and operable to perform an operation on one or more memory cells; and 



a memory controller in communication with the memory device and configured to control the memory device to perform an operation, 
wherein the memory controller is configured to: suspend a target operation that is being executed by the memory device based on i) whether or not to execute a first operation of resetting a reference read, 


and ii) a number of times the target operation is suspended, 


upon receiving a request for suspending the target operation or a read request from a host.
2. The memory system of claim 1, wherein the target operation includes a program operation or an erase operation that has been in progress when suspending the target operation.
2. The memory system of claim 1, wherein the memory controller is configured to suspend the target operation upon a determination that the first operation is not executed, and that the suspension count of the target operation is less than a first reference number of suspensions.
3. The memory system of claim 1, wherein the memory controller is configured to suspend the target operation upon a determination that the first operation is not executed, and that the suspension count of the target operation is less than a first reference number of suspensions.
3. The memory system of claim 2, wherein the memory controller is configured to, when suspending the target operation after the target operation is resumed from a previous suspension, suspend the target operation only after a predetermined minimum delay time has passed since the resumption of the target operation.
5. The memory system of claim 3, wherein the memory controller is configured to, when suspending the target operation after the target operation is resumed from a previous suspension, suspend the target operation only after a predetermined minimum delay time has passed since the resumption of the target operation.
4. The memory system of claim 3, the memory controller is configured to determine the predetermined minimum delay time depending on whether the suspension count of the target operation is greater than or equal to a second reference number of suspensions when the target operation is an erase operation.
6. The memory system of claim 5, the memory controller is configured to determine the predetermined minimum delay time depending on whether the suspension count of the target operation is greater than or equal to a second reference number of suspensions when the target operation is an erase operation.
5. The memory system of claim 1, wherein the memory controller is configured to resume the target operation based on whether the first operation is performed, and based on a number of the read operation executed after the target operation is suspended.
8. The memory system of claim 1, wherein the memory controller is configured to resume the target operation based on whether the first operation is performed, and based on a number of the read operation executed after the target operation is suspended.
6. The memory system of claim 5, wherein the memory controller is configured to resume the suspended target operation upon a determination that the first operation is executed, or that the number of the read operation executed after the target operation is suspended is greater than or equal to a first number of read operations.
9. The memory system of claim 8, wherein the memory controller is configured to resume the suspended target operation upon a determination that the first operation is executed, or that the number of the read operation executed after the target operation is suspended is greater than or equal to a first number of read operations.
7. The memory system of claim 6, wherein the memory controller is configured to resume the suspended target operation upon a determination that the target operation is an erase operation, and that the number of the read operation executed after the target operation is suspended is greater than or equal to a second number of read operations.
10. The memory system of claim 9, wherein the memory controller is configured to resume the suspended target operation upon a determination that the target operation is an erase operation, and that the number of the read operation executed after the target operation is suspended is greater than or equal to a second number of read operations.
8. The memory system of claim 7, wherein the memory controller is configured to update the second number of read operations depending on whether a total number of the read operation executed while the target operation is in progress is greater than or equal to a third number of reads.
11. The memory system of claim 10, wherein the memory controller is configured to update the second number of read operations depending on whether a total number of the read operation executed while the target operation is in progress is greater than or equal to a third number of reads.
9. The memory system of claim 8, wherein the third number of read operations is proportional to the suspension count of the target operation, and a reference number of read operations per suspended operation.
12. The memory system of claim 11, wherein the third number of read operations is proportional to the suspension count of the target operation, and a reference number of read operations per suspended operation.
10. A memory controller comprising: 
a memory interface configured to communicate with a memory device; and a processor configured to communicate with the memory device through the memory interface to suspend the target operation based on whether a first operation configured to reset a reference read bias is performed 
upon occurrence of a failure in a read operation executed after the target operation is suspended, 
and based on a suspension count of the target operation, 




wherein the target operation includes a program operation or an erase operation that has been in progress when suspending the target operation.
13. A memory controller comprising: 
a memory interface configured to communicate with a memory device; and a processor configured to communicate with the memory device through the memory interface to suspend the target operation based on whether a first operation configured to reset a reference read bias is performed, 



and based on a suspension count of the target operation, 

upon receiving a request for suspending the target operation or a read request from a host.
19. An operation method of a memory system, the method comprising: determining, while a target operation is in progress, whether a first operation configured to reset a reference read bias is performed 
upon occurrence of a failure in a read operation executed after the target operation is suspended, 
and based on a suspension count of the target operation; and suspending the target operation based on whether the first operation is performed and the suspension count of the target operation, 






wherein the target operation includes a program operation or an erase operation that has been in progress when suspending the target operation.
14. An operation method of a memory system, the method comprising: determining, while a target operation is in progress, whether a first operation configured to reset a reference read bias is performed, 



and based on a suspension count of the target operation; and suspending the target operation based on whether the first operation is performed and the suspension count of the target operation, 

upon receiving a request for suspending the target operation or a read request from a host.

15. The operation method of claim 14, wherein the target operation includes a program operation or an erase operation that has been in progress when suspending the target operation.
2. The memory system of claim 1, wherein the memory controller is configured to suspend the target operation upon a determination that the first operation is not executed, and that the suspension count of the target operation is less than a first reference number of suspensions.
16. The operation method of claim 14, wherein the target operation is suspended upon a determination that the first operation is not executed, and that the suspension count of the target operation is less than a first reference number of suspensions.
20. The operation method of claim 19, further comprising resuming the target operation based on whether the first operation is performed and based on a number of the read operation executed after the target operation is suspended.
18. The operation method of claim 14, further comprising resuming the target operation based on whether the first operation is performed and based on a number of the read operation executed after the target operation is suspended.
6. The memory system of claim 5, wherein the memory controller is configured to resume the suspended target operation upon a determination that the first operation is executed, or that the number of the read operation executed after the target operation is suspended is greater than or equal to a first number of read operations.
19. The operation method of claim 18, wherein the suspended target operation is resumed upon a determination that the first operation is executed, or that the number of the read operation executed after the target operation is suspended is greater than or equal to a first number of read operations.
7. The memory system of claim 6, wherein the memory controller is configured to resume the suspended target operation upon a determination that the target operation is an erase operation, 
and that the number of the read operation executed after the target operation is suspended is greater than or equal to a second number of read operations.
20. The operation method of claim 19, wherein the suspended target operation is resumed upon a determination that the target operation is an erase operation, 


and that the number of the read operation executed after the target operation is suspended is greater than or equal to a second number of read operations.
1. A memory system comprising: a memory device including memory cells to store data and operable to perform an operation on one or more memory cells including, a read operation for reading data stored in one or more memory cells, a program operation for writing new data into one or more memory cells, or an erase operation for deleting stored data in one or more memory cells; and a memory controller in communication with the memory device and configured to control the memory device to perform an operation, wherein the memory controller is configured to: suspend a target operation that is being executed by the memory device based on i) whether or not to execute 

a first operation of 
resetting a reference read bias when a failure occurs in a read operation executed after the target operation is suspended, 


and ii) a number of times the target operation is suspended, and wherein the target operation includes a program operation or an erase operation that has been in progress when suspending the target operation.
21.	(New) The memory system of claim 1, 

















wherein the first operation is performed to reset the reference read bias when a failure occurs in a read operation executed after the target operation is suspended



Conclusion
The prior art made of record and not relied upon are as follows:
1. Sharama et al. (US 2021/0183450A1).
2. Wu et al. (US 20200285416 A1).
3. Alhussein et al. (US 11366760 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
November 3, 2022